DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-9, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sapyta (US 7,600,619 B2) in view of Kelling (US 6,243,892 B1).
Regarding claim 1, Sapyta discloses a backpack (Fig. 1) comprising, a body including a front panel (12A) and a rear panel (12B), a shoulder strap (20A/20B) attached to the body (Fig. 1) and a retention mechanism (12D and lower flap 12F) attached to the body and movable between a first position (Fig. 1) and a second position (Fig. 2), in the first position the retention mechanism being disposed to define a compartment to hold an object and to inhibit first motion of the object toward a bottom of the backpack, to inhibit second motion of the object toward a right side of the backpack, to inhibit third motion of the object toward a left side of the backpack, and to inhibit fourth motion of the object away from the rear panel over a length of the retention mechanism (noting the flaps will limit the motion of an item therein, in all directions and containing said item within the compartment), in the second position the retention mechanism providing an opening to the compartment (Fig. 2), the opening extending a majority of the length of the retention mechanism.
Sapyta does not specifically disclose the shoulder strap having an adjustable length.
Kelling demonstrates the ability to have a similar backpack (Fig. 7) including a shoulder strap (64) that is adjustable (Col. 6; Ll. 65-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Sapyta and make the shoulder strap or straps adjustable because such a change would have required a mere choice to make a portion adjustable. It has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 2, modified Sapyta discloses the retention mechanism comprises at least one flap (12D and lower flap 12F) pivotally connected to a base portion of the retention mechanism or to the rear panel.
Regarding claim 3, modified Sapyta discloses the opening extends over 80% of the length of the retention mechanism (Fig. 2).
Regarding claim 4, modified Sapyta discloses the retention mechanism is movable to a plurality of first positions to define a plurality of compartments of different volumes noting by way of the hook and loop fasteners (28), the flaps are permitted to attach to different portions of the hook and loop connections.
Regarding claim 8, modified Sapyta discloses the retention mechanism is sized to receive and retain a liquid-holding bladder containing at least 1 liter of water (Col. 5; Ll. 37-44, noting the dimensions are sufficient to retain such a bladder).
Regarding claim 9, modified Sapyta discloses the retention mechanism is configured to be at least partially see through (noting pocket 14 is described as see through and is attached to and thereby is considered part of the retention mechanism, specifically on panel 12F) to permit viewing of the object while the object is retained by the retention mechanism.
Regarding claim 15, Sapyta discloses a backpack (Fig. 1, and Annotated Fig. 3) comprising, a body including a front panel (noting the central portion of 12A) and a rear panel (RP, inside of the dashed lines), a shoulder strap attached to the body, a first side bladder flap (F1) including a first connector (C1), the first side bladder flap attached to the rear panel along a first length (L1) that is displaced from a vertical centerline of the rear panel, the first side bladder flap being movable between a first closed position (Fig. 1) extending toward the vertical centerline of the rear panel (noting at least the distal most portion extends toward a centerline) and a first open position (Annotated Fig. 3) extending away from the vertical centerline of the rear panel, a second side bladder flap (F2) including a second connector (C2), the second side bladder flap attached to the rear panel along a second length (L2) that is displaced from the vertical centerline of the rear panel on an opposite side of the vertical centerline of the rear panel from the first length, the second side bladder flap being movable between a second closed position (Fig. 1) extending toward the vertical centerline (noting at least the distal most portion extends toward a centerline) of the rear panel and a second open position extending away from the vertical centerline of the rear panel (Annotated Fig. 3); and a bottom bladder flap (BF) attached to the rear panel along a third length (L3), the bottom bladder flap being movable between a third closed position (Fig. 1) extending toward a top of the body from the third length and a third open position (Annotated Fig. 3) extending away from the top of the body from the third length, wherein the bottom bladder flap includes a third connector and a fourth connector (C3 and C4, shown in Annotated Fig. 4) configured and disposed to releasably connect to the first connector and the second connector (Fig. 1), respectively, with the first side bladder flap disposed in the first closed position, the second side bladder flap disposed in the second closed position, and the bottom bladder flap disposed in the third closed position (Fig. 1).

    PNG
    media_image1.png
    572
    911
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    572
    848
    media_image2.png
    Greyscale


Sapyta does not specifically disclose the shoulder strap being adjustable to bias the front panel against a back of a user.
Kelling demonstrates the ability to have a similar backpack (Fig. 7) including a shoulder strap (64) that is adjustable (Col. 6; Ll. 65-67) therby allowing the device to bias a front panel against a back of a user.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Sapyta and make the shoulder strap or straps adjustable because such a change would have required a mere choice to make a portion adjustable. It has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 16, modified Sapyta discloses the first connector and the third connector comprise a first hook-and-loop fastener and the second connector and the fourth connector comprise a second hook-and-loop fastener (noting portions 28 are hook and loop fasteners).
Regarding claim 18, modified Sapyta discloses the bottom bladder flap provides a see-through section (noting portion 14 is see through and are part of the bottom bladder flap, Fig. 4).

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sapyta (US 7,600,619 B2) in view of Kelling (US 6,243,892 B1) as applied to claim 4 above, and further in view of Sibley (US 4,884,731 A).
Regarding claims 5 and 7, modified Sapyta discloses buckles (16) but does not specifically disclose the retention mechanism comprises an adjustable stabilizer to bias the retention mechanism against the object at each of the plurality of first positions, or wherein the retention mechanism comprises a retention strap and a securing device configured to slidably receive, and selectively secure, the retention strap with a selected length of the retention strap between the securing device and a securing point laterally disposed from the securing device relative to the body.
Sibley teaches the ability to have a backpack including adjustable stabilizers (41) that bias the outside of a pack against an object held inside the pack in the form of a strap and a securing device configured to slidably receive, and selectively secure, the retention strap with a selected length of the retention strap between the securing device and a securing point laterally disposed from the securing device relative to the body (Col. 2; Ll 27-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Sapyta and include a similar stabilizing device having a strap and adjustable buckle because such a change would allow the size of the backpack to be adjusted to adjust the capacity of the compartment as demonstrated by Sibley (Col. 2; Ll 27-45).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sapyta (US 7,600,619 B2) in view of Kelling (US 6,243,892 B1) and Sibley (US 4,884,731 A) as applied to claim 5 above, and further in view of Hawkins et al. (US 2008/0029562 A1) (Hawkins).
Regarding claim 6, modified Sapyta does not specifically disclose the retention mechanism comprises a sheet of an elastic fabric.
Hawkins teaches the ability to have a backpack including a retention mechanism comprising a plurality of flaps whereby the flaps include a sheet of an elastic fabric (56).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Sapyta and include elastic sheet portions similar to that of Hawkins, on the retention mechanism flaps in order to allow additional objects to be attached thereto and easily removed therefrom.

Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sapyta (US 7,600,619 B2) in view of Kelling (US 6,243,892 B1) and Sibley (US 4,884,731 A).
Regarding claim 10-11, Sapyta discloses a backpack (Fig. 1) comprising, a body (defined by the dashed line surrounding the portion shown as 12C, Fig. 3) including a front panel (12A) and a rear panel (noting the outer face of 12C), a shoulder strap (20A or 20B) attached to the body, proximate to a top of the body, a bladder retention mechanism (12D and lower flap 12E, to the degree that the flaps are structurally capable of retaining a properly sized and shaped bladder) attached to the body and comprising, a retaining member disposed, shaped, and attached to the body (attached at 12C) to provide a chamber to receive at least a lower portion of a liquid-containing bladder (Fig. 1, noting the chamber is structurally capable of receiving a properly sized and shaped liquid-containing bladder); and wherein the bladder retention mechanism is configured to provide the chamber with different volumes to bias the liquid-containing bladder toward the rear panel with the bladder occupying different volumes (noting if a properly sized bladder were contained within the chamber, i.e. a bladder sized close to the maximum capacity).
Sapyta does not specifically disclose the shoulder strap having an adjustable length.
Kelling demonstrates the ability to have a similar backpack (Fig. 7) including a shoulder strap (64) that is adjustable (Col. 6; Ll. 65-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Sapyta and make the shoulder strap or straps adjustable because such a change would have required a mere choice to make a portion adjustable. It has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Modified Sapyta discloses buckles (16) but does not specifically disclose the retention mechanism comprises an adjustable stabilizer disposed and configured to bias the liquid-containing bladder toward the rear panel with the liquid-containing bladder received by the retaining member, the adjustable stabilizer comprises at least one adjustable-length band.
Sibley teaches the ability to have a backpack including adjustable stabilizers (41) that bias the outside of a pack against an object held inside the pack in the form of at least one adjustable-length band. (Col. 2; Ll 27-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Sapyta and add similar stabilizing device having a strap and adjustable buckle because such a change would allow the size of the backpack to be adjusted to adjust the capacity of the compartment as demonstrated by Sibley (Col. 2; Ll 27-45).
Regarding claim 12, modified Sapyta does not specifically disclose the at least one adjustable-length band is attached to the body closer to the top of the body than a top of the retaining member.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Sapyta and disclose the adjustable-length band such that it is attached to the body closer to the top of the body than a top of the retaining member because such a change would require a mere rearrangement of parts. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding claim 13, modified Sapyta discloses the retaining member has a length and is configured to overlap the body along the length of the retaining member (noting the overlap of the panels in the closed configuration, Fig. 1), and wherein the at least one adjustable-length band is attached to the body to overlap the retaining member transverse to a length of the body (noting the teaching of Sibley).
Regarding claim 14, modified Sapyta and specifically Sipley discloses the at least one adjustable-length band comprises a plurality of adjustable-length straps (41).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sapyta (US 7,600,619 B2) in view of Kelling (US 6,243,892 B1) as applied to claim 15 above, and further in view of Chang (US 9,615,648 B1).
Regarding claim 17, modified Sapyta does not specifically disclose a handle attached to the bottom bladder flap at an opposite end of the bottom bladder flap from the third length.
Chang teaches the ability to have a similar bag including a lower flap (Fig. 6,  12) having a handle (60) to help lift the lower flap (12).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Sapyta and include a handle on the bottom bladder flap at a distal end thereof in order to assist the user in lifting the bottom flap to convert it to a closed configuration as demonstrated by Chang (Col. 4; Ll. 45-51).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./           Examiner, Art Unit 3734                                                                                                                                                                                             

/PETER N HELVEY/           Primary Examiner, Art Unit 3734